Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 1 of 7 Page ID #:1435


 1   SPERTUS, LANDES & UMHOFER, LLP
     Matthew Donald Umhofer (SBN 206607)
 2   Elizabeth A. Mitchell (SBN 251139)
     1990 S. Bundy Drive, Suite 705
 3   Los Angeles, CA 90025
     Telephone: (310) 826-4700
 4   Facsimile: (310) 826-4711
     mumhofer@spertuslaw.com
 5   emitchell@spertuslaw.com
 6   Attorneys for Intervenors DTLA ALLIANCE FOR HUMAN RIGHTS, JOSEPH BURK,
     HARRY TASHDIJIAN, KARYN PINSKY, CHARLES MALOW, and CHARLES VAN
 7   SCOY
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13   CARL MITCHELL, MICHAEL                            Case No. CV16-01750 SJO (JPRx)
     ESCOBEDO, SALVADOR ROQUE,                         [Assigned to the Honorable S. James
14   JUDY COLEMAN, as individuals;                     Otero, Courtroom 10C]
     LOS ANGELES CATHOLIC
15   WORKER, CANGRESS, as                              REPLY TO DEFENDANTS CITY
     organizations,                                    OF LOS ANGELES, ET AL.’S
16                                                     OPPOSITION TO PROPOSED
                    PLAINTIFFS,                        INTERVENORS’ MOTION TO
17                                                     INTERVENE FOR LIMITED
     v.                                                PURPOSE OF OBJECTING TO
18                                                     SETTLEMENT; MEMORANDUM
     CITY OF LOS ANGELES, a                            OF POINTS AND
19   municipal entity; LT. ANDREW                      AUTHORITIES;
     MATHIS, SGT. HAMER and SGT.                       DECLARATIONS
20   RICHTER, in their individual and
     official capacities,                              DATE: August 12, 2019
21                                                     TIME: 10:00 a.m.
                    DEFENDANTS.                        COURT: Courtroom 10C
22
23         PROPOSED INTERVENORS DTLA ALLIANCE FOR HUMAN RIGHTS,
24   JOSEPH BURK, HARRY TASHDIJIAN, KARYN PINSKY, CHARLES MALOW,
25   and CHARLES VAN SCOY hereby submit the following Memorandum of Points and
26   Authorities in Reply to Defendant CITY OF LOS ANGELES, et al’s Opposition to
27   Proposed Intervenors’ Motion to Intervene for the limited purpose of objecting to the
28   settlement:

                                                                                 Case No. CV16-01750 SJO (JPRx)
                   REPLY IN SUPPORT OF MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 2 of 7 Page ID #:1436


 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2         Defendants’ opposition fails to rebut the Applicants’ robust factual and legal
 3   showing in support of their motion to intervene. Because the Applicants satisfy every
 4   criterion for intervention, the motion should be granted.1
 5         A.         This Application is Timely. 2
 6         Defendants claim the application is late, but the Ninth Circuit begs to differ.
 7   On several occasions, the Ninth Circuit has specifically permitted post-judgment
 8   intervention. Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 853-54 (9th Cir.
 9   2016) (Appellants permitted to intervene “approximately twenty years after its
10   commencement, and seventeen years after the adoption of the first Consent Decree”
11   because the consent decree was renegotiated); United States ex rel. McGough v.
12   Covington Techs. Co., 967 F.2d 1391, 1393 (9th Cir. 1992) (Government permitted to
13   intervene “after judgment had been entered against the sole remaining defendant . . .
14   [because] [t]he general rule [is] that a post-judgment motion to intervene is timely if
15   filed within the time allowed for the filing of an appeal.”) (second alteration in
16   original) (citations omitted); Alaniz v. Tillie Lewis Foods, 572 F.2d 657, 659 (9th Cir.
17   1978) (“Intervention after entry of a consent decree is reserved for exceptional cases.
18   Intervention of right motions, however, should be treated more leniently than
19   permissive intervention motions because serious harm is more likely.”) (citations
20   omitted); Leisnoi, Inc. v. United States, 313 F.3d 1181, 1184 n.4 (9th Cir. 2002)
21   (refusing to dismiss for mootness despite underlying case having been dismissed
22   because appellant's motion “might not be moot if intervention would permit him to
23   appeal the judgment of dismissal.”).
24
           1
            Applicants incorporate by reference the Reply to the Plaintiff’s Opposition to
25   the Motion to Intervene, filed concurrently with this Reply.
26         2
             The bulk of Defendants’ argument on timeliness is outside the twenty-page
     limit imposed by this court (Standing Order ¶ 24). Therefore, Applicants only address
27   the timeliness arguments contained within the first twenty pages; namely Art. III
     jurisdiction. Likewise Applicants do not address Defendants’ arguments regarding
28   permissive intervention.
                                                           1
                                                                                       Case No. CV16-01750 SJO (JPRx)
               NOTICE OF MOTION AND MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 3 of 7 Page ID #:1437


 1         The Ninth Circuit is not alone in allowing post-judgment settlement challenges.
 2   See, e.g., Odle v. Flores, 683 F. App’x 288, 289 (5th Cir. 2017) (“[t]he district court
 3   has jurisdiction to consider the would-be intervenors’ motion” even where motion to
 4   intervene came after Rule 41(a)(1) stipulated dismissal); Tweedle v. State Farm Fire
 5   & Cas. Co., 527 F.3d 664, 671 (8th Cir. 2008) (“nothing in Rule 24(a) precludes
 6   postjudgment or even post-appeal intervention.”); Fleming v. Citizens for Albemarle,
 7   Inc., 577 F.2d 236, 238 (4th Cir. 1978) (intervention “not precluded . . . [just] because
 8   motion was not made until after a final decree had been entered.”); Atl. Mut. Ins. Co v.
 9   Nw. Airlines, Inc., 24 F.3d 958, 960-62 (7th Cir. 1994) ([T]he court may annul the
10   settlement in order to give all interested persons adequate opportunity to participate in
11   the negotiations and proceedings.”)
12         Even if the Ninth Circuit hadn’t been so clear that intervention here is timely,
13   this Court “expressly retain[ed] jurisdiction to resolve any future disputes regarding
14   the interpretation, performance, or enforcement of the Settlement Agreement for a
15   period of no more than three (3) years from the date of [the] order.” (See Dismissal
16   1:21-23, ECF No. 119.) Defendants insist that express retention only permits the
17   parties to petition the Court because it “is a separate contract dispute requiring its own
18   independent basis for jurisdiction.” (See City’s Opp’n 13:13-14.) But the Dismissal
19   Order does not contain Defendants’ parties-only limitation, and Defendants provide
20   no other authority for that contention. And the Flanagan case cited in the Stipulated
21   Order of Dismissal specifically recognizes that jurisdiction exists if the court includes
22   retention language:
23          Enforcement of a settlement agreement is more than just a
            continuation or renewal of jurisdiction and hence requires its own
24          basis for jurisdiction. Such a basis for jurisdiction may be
            furnished by separate provision (such as a provision retaining
25          jurisdiction over the settlement agreement) or by incorporating
            the terms of the settlement agreement in the order.
26
27   Flanagan v. Arnaiz, 143 F.3d 540, 544 (9th Cir. 1998) (emphasis added) (citing
28   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 378 (1994)). Because the Court
                                                        2
                                                                                    Case No. CV16-01750 SJO (JPRx)
            NOTICE OF MOTION AND MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 4 of 7 Page ID #:1438


 1   retained specific authority to adjudicate issues related to the settlement, the Court has
 2   specific authority to adjudicate this motion to intervene. 3
 3         The cases Defendants rely upon have no application here. In Canatella v.
 4   California, 404 F.3d 1106 (9th Cir. 2005), the court approved denial of intervention
 5   not because of any dismissal, but because the court lacked jurisdiction over the subject
 6   matter. Id. at 1113 (“Because Rule 24 cannot extend federal jurisdiction and Younger
 7   abstention imposes mandatory limits on the federal courts’ ability to exercise
 8   jurisdiction, we hold that intervention as of right cannot be used to circumvent
 9   Younger abstention.”) (emphasis added). The court also noted that intervention
10   could still be permissible under circumstances similar to this case, stating “the
11   intervention controversy [is] still alive because, if it were concluded on appeal that the
12   district court had erred in denying the intervention motion, and that the applicant was
13   indeed entitled to intervene in the litigation, then the applicant would have standing to
14   appeal the district court’s judgment.” Id. at 1109 n.1 (citation omitted).
15         Defendants do not cite a single case that is in a similar procedural posture or
16   that is even directly analogous to this one. Applicants have cited ample authority
17   vindicating the proposition that post-judgment intervention is entirely appropriate,
18   especially when courts have done what the Court did here: retained jurisdiction to
19   preside over the settlement.
20
21         3
              To the extent Defendants argue this settlement agreement is a contract, it is
     necessarily void to the extent it violates the law. League of Residential Neighborhood
22   Advocates v. City of Los Angeles, 498 F.3d 1052, 1055 (9th Cir. 2007) (“A federal
     consent decree or settlement agreement cannot be a means for state officials to evade
23   state law.”); Cal. Civ. Code § 1608 (“If any part of a single consideration for one or
     more objects, or of several considerations for a single object, is unlawful, the entire
24   contract is void.”). Moreover, O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995)
     was cited by Plaintiff for the proposition that “[a] motion to enforce the settlement
25   agreement . . . is a separate contract dispute requiring its own independent basis for
     jurisdiction” [City’s Opp’n 12:13-14], yet that case specifically held that the court
26   lacked jurisdiction to preside over a settlement dispute ONLY because “the Dismissal
     neither expressly reserves jurisdiction nor incorporates the terms of the settlement
27   agreement.” Id. (citing Hagestad v. Tragesser, 49 F.3d 1430, 1433 (9th Cir. 1995)).
     Here the order did exactly that: reserved jurisdiction AND incorporated the terms of
28   the settlement agreement—thereby maintaining jurisdiction to adjudicate these issues.
                                                           3
                                                                                       Case No. CV16-01750 SJO (JPRx)
               NOTICE OF MOTION AND MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 5 of 7 Page ID #:1439


 1         B.         Proposed Intervenors Have a Significantly Protectible Interest.
 2         Contrary to Defendants’ contentions, each applicant has outlined in detail their
 3   “significantly protectible interest” in this settlement. Defendants’ attempt to
 4   mischaracterize intervenors’ interests as “complaints [regarding] (i) the failure to
 5   prosecute homeless individuals for violations of LAMC § 56.11 and (ii) the City’s
 6   allocation of resources to address homelessness, cleanups and abatement” ignores the
 7   facts and the law. (See City’s Opp’n 18:11-14.)
 8         At the outset, Defendants confuse Article III jurisdiction with Applicants’
 9   proposed objections to the settlement agreement. In Diamond v. Charles, 476 U.S. 54
10   (1986)—heavily relied on by Defendants—a doctor contended his general interest in
11   enforcing anti-abortion laws was enough to establish his jurisdiction to intervene. Id.
12   at 64 (“Diamond claims that his interests in enforcement permit him to defend the
13   Abortion Law”). In contrast, Applicants have demonstrated a necessary stake in this
14   litigation due to its significant effect of the settlement on their personal property,
15   economic, and welfare rights. (See Reply to Pls.’ Opp’n.) The two are inapposite.
16         Moreover, proposed intervenors have no quarrel with the City’s failure to
17   prosecute a person or allocation of resources; instead, the intervenors object to the
18   prohibited, ultra vires act of the City tying its own hands and the unlawful nature of
19   the settlement. Unlike Diamond, were Applicants to prevail in their motion for relief,
20   no prosecution would be compelled or even asked for—the parties would simply be
21   required to find another solution that doesn’t violate state and federal law.4
22
23
24         4
             Ironically, Defendants claim “[r]esolving the issues that create or arise out of
     homelessness, is a problem that will not and cannot be solved by federal courts, but by
25   the representative and co-equal branches of government” [City’s Opp’n 16:25-27] yet
     by this settlement that is exactly what the parties have done: Los Angeles Municipal
26   Code Section 56.11 was the result of years of discussion, input, and negotiations with
     and between members of the public, homeless advocates, businesses, and elected
27   representatives to come up with a workable solution for everyone. All that work has
     been undone by a single back-room agreement amongst private actors while actively
28   preventing the public from discovering it until it’s “too late”.
                                                           4
                                                                                       Case No. CV16-01750 SJO (JPRx)
               NOTICE OF MOTION AND MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 6 of 7 Page ID #:1440


 1         C.         Settlement of This Lawsuit on Proposed Terms Will Adversely Affect
                      Applicants’ Interests Unless Intervention is Allowed.
 2
 3         Defendants also fail to overcome the presumption that the Applicants’
 4   protectable interests will be injured by the settlement. See Jackson v. Abercrombie,
 5   282 F.R.D. 507, 517 (D. Haw. 2012) (“Generally, after determining that the applicant
 6   has a protectable interest, courts have ‘little difficulty concluding’ that the disposition
 7   of the case may affect such interest.”) (citing Lockyer v. United States, 450 F.3d 436,
 8   442 (9th Cir. 2006).
 9         Defendants contend this Court lacks Article III jurisdiction over the federal
10   claims, and insist that the Applicants may adjudicate their Brown Act, civil code, and
11   state law violations in a separate action.5 As discussed supra, Defendants’
12   jurisdictional argument is misguided, and all state-based issues raised by Applicants
13   would necessarily invalidate the settlement agreement, so this is the appropriate forum
14   to raise these concerns. See, e.g. Nat. Res. Def. Council, Inc. v. City of Long Beach,
15   Case No. CV 10-826 CAS (PJWx), 2010 WL 11595729, at *2 (C.D. Cal. Dec. 13,
16   2010) (“[T]he proper way for plaintiffs to have challenged the settlement agreement at
17   issue in the instance case is by way of a motion pursuant to Rule 60(b)(4).”).
18         D.         The Existing Parties Do Not Adequately Represent Applicants’
                      Interests.
19
20         Defendants also fail to undermine the Applicants’ showing that their interests
21   are not adequately represented. Proposed intervenors clearly meet the standard under
22   Arakaki because they are making arguments Defendants “undoubtedly” are not, much
23   less “capable and willing” to, and Applicants are providing “necessary input” to the
24   proceedings that the parties already have “neglect[ed]” when they refused to seek
25   public input on this issue. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).
26
27         5
             Defendants impliedly concede that this element has been established for the
     non-state related complaints, and that Applicants meet the statutory requirement for an
28   “interest” in the state claims.
                                                           5
                                                                                       Case No. CV16-01750 SJO (JPRx)
               NOTICE OF MOTION AND MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
Case 2:16-cv-01750-SJO-JPR Document 125 Filed 07/29/19 Page 7 of 7 Page ID #:1441


 1         For all the reasons articulated herein, applicants respectfully request the Court
 2   grant them limited intervention to object to this settlement.
 3
 4   Dated: July 29, 2019                                  /s/ Elizabeth A. Mitchell
                                                          SPERTUS, LANDES & UMHOFER, LLP
 5                                                        Matthew Donald Umhofer (SBN 206607)
                                                          Elizabeth A. Mitchell (SBN 251139)
 6
                                                         Attorneys for [Proposed] Intervenors
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        6
                                                                                    Case No. CV16-01750 SJO (JPRx)
            NOTICE OF MOTION AND MOTION TO INTERVENE FOR LIMITED PURPOSE OF OBJECTING TO PROPOSED SETTLEMENT
